TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00589-CR



                                    Letitia Dobbins, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-10-201986, HONORABLE JIM CORONADO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Letitia Dobbins has filed a pro se notice of appeal from the district court’s

judgment placing her on community supervision following her plea of guilty to the offense of

possession of a controlled substance, cocaine. See Tex. Health & Safety Code Ann. § 481.115(a)-(b)

(West 2010). The district court has certified that this is a plea-bargain case, the defendant has no

right of appeal, and the defendant has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

Accordingly, we dismiss the appeal.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed

Filed: November 4, 2011

Do Not Publish